           Case 1:17-vv-00597-UNJ Document 43 Filed 02/27/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0597V
                                     Filed: January 9, 2019
                                         UNPUBLISHED


    SHAWNTA GILLESPIE,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Shealene Priscilla Wasserman, Muller Brazil, LLP, Dresher, PA, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

         On May 3, 2017, Shawnta Gillespie (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered “right shoulder adhesive
capsulitis, bursitis, tendinitis, and right axillary nerve neuritis” as a result of an influenza
(“flu”) vaccine administered to her on November 4, 2014. Petition at 1. On September
4, 2018, the undersigned issued a decision awarding compensation to petitioner based
on the parties’ stipulation. ECF No. 34.

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the Internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).


2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00597-UNJ Document 43 Filed 02/27/19 Page 2 of 4




        On December 11, 2018, petitioner filed a motion for attorneys’ fees and costs.
ECF No. 39. Petitioner requests attorneys’ fees in the amount of $14,715.90 and
attorneys’ costs in the amount of $533.41. Id. at 2. In accordance with General Order
#9, petitioner's counsel represents that petitioner incurred no out-of-pocket expenses.
Id. at 2. Thus, the total amount requested is $15,249.31.

        On December 17, 2018, respondent filed a response to petitioner’s motion. ECF
No. 34. Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

      Petitioner has filed no reply

      The undersigned has reviewed the billing records submitted with petitioner’s
request and finds a reduction in the amount of fees to be awarded appropriate for the
reasons listed below.


      I.       Legal Standard

         The Vaccine Act permits an award of reasonable attorneys’ fees and costs.§
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of
Health & Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in
their fee requests hours that are “excessive, redundant, or otherwise unnecessary.”
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting
Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s
discretion to reduce the hours to a number that, in [her] experience and judgment, [is]
reasonable for the work done.” Id. at 1522. Furthermore, the special master may
reduce a fee request sua sponte, apart from objections raised by respondent and
without providing a petitioner notice and opportunity to respond. See Sabella v. Sec’y of
Health & Human Servs., 86 Fed. Cl. 201, 209 (2009). A special master need not
engaged in a line-by-line analysis of petitioner’s fee application when reducing fees.
Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl. 719, 729 (2011).

        The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24
Cl. Ct. at 482, 484 (1991). She “should present adequate proof [of the attorneys’ fees
and costs sought] at the time of the submission.” Id. at 484 n.1. Petitioner’s counsel
                                            2
                Case 1:17-vv-00597-UNJ Document 43 Filed 02/27/19 Page 3 of 4



“should make a good faith effort to exclude from a fee request hours that are excessive,
redundant, or otherwise unnecessary, just as a lawyer in private practice ethically is
obligated to exclude such hours from his fee submission.” Hensley, 461 U.S., at 434.

          II.       Discussion

                    A. Hourly Rates

                       i.      Clark C. Hodgson

       The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the hourly rates requested appear
reasonable, and the undersigned finds no cause to reduce the requested rates with the
following exception. Due to attorney C. Clark Hodgson, III‘s inexperience in the Vaccine
Program, the undersigned does find cause to reduce his hourly rate from the requested
$225 an hour to $200 an hour. This reduces the request for attorneys’ fees by $297.50.

                    B. Administrative Time

       Upon review of the billing records submitted, it appears that a number of entries
are for tasks considered clerical or administrative. In the Vaccine Program, secretarial
work “should be considered as normal overhead office costs included within the
attorneys’ fee rates.” Rochester v. U.S., 18 Cl. Ct. 379, 387 (1989); Dingle v. Sec’y of
Health & Human Servs., No. 08-579V, 2014 WL 630473, at *4 (Fed. Cl. Spec. Mstr.
Jan. 24, 2014). “[B]illing for clerical and other secretarial work is not permitted in the
Vaccine Program.” Mostovoy, 2016 WL 720969, at *5 (citing Rochester, 18 Cl. Ct. at
387). A total of 2.5 hours was billed by paralegals on tasks considered administrative
including, receiving, scanning, uploading and saving documents.3 The undersigned
reduces the request for attorneys’ fee by $312.504, the total amount of the entries
considered administrative.

                    C. Duplicate Entries

       Upon review of the billing records there are identical entries billed causing
duplicated billing entries. These entries are:

                       •    June 20, 2017 (0.10 hrs) “Note to file”
                       •    June 21, 2017 (0.20 hrs) “Email from client re: treatment”

3 Examples of these entries include: April 20, 2016 (0.20 hrs) “Rec’d and scanned records from MedStar
Prompt Care I requested 4/16/16”, “June 21, 2016 (0.20 hrs) “Uploaded and saved medical summary in
client’s folder”, August 17, 2017 (0.30 hrs) “Review and process invoice – Baltimore Medial System” and
March 9, 2018 (0.30 hrs) “Uploaded Paycheck stubs to Damages”. ECF No. 39 at 5 and 8-9. These
entries are merely examples and not an exhaustive list.

4   This amount consists of 2.5 hrs x $125 hr = $312.50.
                                                      3
           Case 1:17-vv-00597-UNJ Document 43 Filed 02/27/19 Page 4 of 4



                     •   October 17, 2018 (0.20 hrs) “Review correspondence from doj re:
                         stipulation”

ECF No. 39 at 6-7 and 11.

       Therefore, the undersigned reduces the request for attorneys’ fees by $114.10,
the total amount of the identical entries.

        III.    Attorney Costs

       Petitioner requests reimbursement for costs incurred from Maglio Christopher &
Toale in the amount of $533.41. ECF No. 39 at 2. After reviewing petitioner’s invoices,
the undersigned finds no cause to reduce petitioner’s’ request and awards the full
amount of attorney costs sought.

        IV.     Conclusion

        Based on the reasonableness of petitioner’s request, the undersigned GRANTS
petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $14,525.215 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Shealene P. Wasserman.

        The clerk of the court shall enter judgment in accordance herewith.6

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




5This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

6 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      4
